Case 2:20-cv-01339-SVW-SK Document 21-1 Filed 05/11/20 Page 1 of 3 Page ID #:78



  1 Mathew K. Higbee, Esq., SBN 241380
    Ryan E. Carreon, Esq., SBN 311668
  2 HIGBEE & ASSOCIATES
    1504 Brookhollow Dr., Suite 112
  3 Santa Ana, CA 92705
    (714) 617-8336
  4 (714) 597-6559 facsimile
    mhigbee@higbeeassociates.com
  5 rcarreon@higbeeassociates.com
  6 Attorney for Plaintiff,
     ELLIOT MCGUCKEN,
  7                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
  8
    ELLIOT MCGUCKEN,                       Case No. 2:20-cv-01339-SVW-SK
  9
                              Plaintiff,   DECLARATION OF RYAN E.
 10 v.                                     CARREON
 11   LINX STUDIO, INC.; ARTHUR
      KAMYSHYAN; and DOES 2-10,
 12   inclusive,
 13                         Defendant.
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                            1
                          DECLARATION OF RYAN E. CARREON
Case 2:20-cv-01339-SVW-SK Document 21-1 Filed 05/11/20 Page 2 of 3 Page ID #:79



  1                       DECLARATION OF RYAN E. CARREON
  2         I, Ryan E. Carreon, declare as follows:
  3         1.     I am an attorney at law, duly admitted to practice before the Courts of
  4   the State of California and the United States District Court for the Central District
  5   of California. I am the attorney for Plaintiff Elliot McGucken in the above
  6   captioned action.
  7         2.     I make this Declaration in support of McGucken’s response to the
  8   Order to Show Cause issued on May 4, 2020. I have personal knowledge of the
  9   following facts, and, if called as a witness, I could and would testify as follows:
 10         3.     On February 2, 2020, McGucken filed the instant lawsuit naming Linx
 11   Studio Inc. as the sole Defendant.
 12         4.     On February 11, 2020, Linx Studio was served through its agent.
 13         5.     Shortly thereafter, I began corresponding with Arthur Kamyshyan who
 14   is the owner of Linx Studio Inc.
 15         6.     Thereafter, McGucken decided to amend his Complaint as a matter of
 16   course pursuant to Federal Rules of Civil Procedure (a)(1)(A) to add Kamyshyan as
 17   an individual defendant, and an amended complaint was filed on March 4, 2020.

 18         7.     Kamyshyan was subsequently served on March 12, 2020.

 19         8.     On March 31, 2020, McGucken filed a request that the deadline for

 20   Defendants to respond be extended until May 2, 2020, in order to Defendants to

 21   retain counsel, which was subsequently granted.

 22         9.     On May 1, the day before Defendants’ response was to be due,
      Kamyshyan contacted me and stated that he had mailed a document to the Court
 23
      requesting a further extension of time to respond.
 24
            10.    I was unaware of this filing and requested a copy, which Kamyshyan
 25
      provided.
 26
            11.    Attached hereto as Exhibit A is a true and correct copy of the email
 27
      correspondence between myself and Kamyshyan.
 28
                                           2
                            DECLARATION OF RYAN E. CARREON
Case 2:20-cv-01339-SVW-SK Document 21-1 Filed 05/11/20 Page 3 of 3 Page ID #:80



  1         12.   Subsequently, on May 4, 2020 the Court docketed Defendants’
  2   Request for an Extension of Time.
  3         13.   That same day the Court issued an Order to Show Cause why the case
  4   should not be dismissed for lack of prosecution.
  5         14.   As of the date of this Response, Defendants’ request for an extension
  6   appears to have been received by the Clerk, but the Court has not yet ruled on the
  7   requested extension.
  8         15.   Because Defendants have made an apparently timely request for an
  9   extension, and because the Court has yet to rule on the requested extension,
 10   McGucken has not filed for default.
 11         16.   Furthermore, I do not believe requesting default would be appropriate
 12   at this time since it would likely be mooted or rejected if the Court grants
 13   Defendants’ request for an extension.
 14
 15         I declare under penalty of perjury that the foregoing is true and correct under
 16   the laws of the United States of America.
 17         Executed this May 11, 2020, at Santa Ana, California,

 18                                                   ________________
 19                                                    Ryan E. Carreon
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  3
                             DECLARATION OF RYAN E. CARREON
